



Exhibit 10.25


2018 Executive Bonus Plan


I.
Purpose

The purpose of this Plan is to promote the success of the Company by providing
to participating executives cash incentives based on achievement of critical
strategic, tactical and financial goals.
II.
Definitions

Award Setting Deadline - The deadline by which to document Performance Measures
for a Participant for a given Performance Period. This deadline shall be the
earlier of either: 1) ninety (90) days after commencement of the Performance
Period, or 2) the expiration of twenty-five percent (25%) of the Performance
Period. Documentation of Performance Measures for Participants hired after
January 1, 2018 shall be completed the earlier of either: 1) ninety (90) days
after date of hire, or 2) September 30, 2018.
Base Salary - The aggregate gross base annualized salary of a Participant as of
September 30th in the year of the Performance Period, but prior to reductions
for salary deferred pursuant to any deferred compensation plan or for
contributions to a plan qualifying under Code Section 401(k), ESPP
contributions, deductions for parking benefits, health insurance or non-cash
benefits or perquisites. Notwithstanding the foregoing, Base Salary does not
include any actual or imputed income from Company-provided benefits or
perquisites.
Bonus Award - The cash payment made pursuant to this Plan for a particular
Performance Period. Notwithstanding the Bonus Formula, a Bonus Award may not
exceed 200% of the Bonus Target.
Bonus Formula - The formula established to determine the Bonus Award, if any,
paid to Participant based upon the level of achievement of targeted goals for
selected Performance Measures. The formula may differ from Participant to
Participant. If targeted goals identify achievement at staged levels, the Bonus
Formula may include interpolation between levels above the identified
“threshold” level at the discretion of the Committee. Performance Measures
selected by the Committee applicable to the Company or a Parent or Subsidiary of
the Company, business unit or market segment, may include, but are not limited
to the, the following measures (whether or not in comparison to other peer
companies): profit before tax; billings; revenue; net revenue; earnings (which
may include earnings before interest and taxes, earnings before taxes, and net
earnings); operating income; operating margin; operating profit; controllable
operating profit, or net operating profit; net profit; gross margin; operating
expenses or operating expenses as a percentage of revenue; net income; earnings
per share; total stockholder return; market share; return on assets or net
assets; the Company’s stock price; growth in stockholder value relative to a
pre-determined index; return on equity; return on invested capital; cash flow
(including free cash flow or operating cash flows); cash conversion cycle;
economic value added; individual confidential business objectives; contract
awards or backlog; overhead or other expense reduction; credit rating; strategic
plan development and implementation; succession plan development and
implementation; improvement in workforce diversity; customer indicators; new
product invention or innovation; attainment of research and development or
product delivery milestones; improvements in productivity; bookings; attainment
of objective operating goals and employee metrics; any other metric that is
capable of measurement as determined by the Committee; and any sale or initial
public offering of a subsidiary or the Company.
Bonus Target - The Bonus Award that may be paid if Performance Measures are
achieved at the one-hundred percent (100%) payout level during the Performance
Period. The Bonus Target shall be equal to a fixed percentage of Participant’s
Base Salary for such Performance Period, and may not exceed one hundred fifty
percent (150%) of a participant’s Base Salary.
Code - U.S. Internal Revenue Code of 1986, as amended from time to time.
Company - Cray Inc. and subsidiaries.
Committee - The Compensation Committee of the Company’s Board of Directors.
GAAP - U.S. General Accepted Accounting Principles.





--------------------------------------------------------------------------------





Participant - Any Company employee selected by the Committee to participate in
the Plan for a given Performance Period. Typically, Participants in this Plan
are comprised of the CEO and his/her direct reports.
Performance Measure(s) - Any one or a combination of pre-determined business
criteria measured either on an either objective or subjective basis, in each
case as specified by the Committee.
Performance Period - Any specific fiscal year or other such period as determined
by the Committee.
Performance Target(s) - Specific, objective or subjective goal(s) established by
the Committee for each Participant for the Performance Period in respect of any
one or more of the Performance Measures.
III.
Eligibility

The Committee, in its sole discretion, shall select Participants for any
Performance Period. Participation in the Plan is at the sole discretion of the
Committee, and on a Performance Period by Performance Period basis. A
Participant for a given Performance Period is not guaranteed to be selected for
participation in any subsequent Performance Period. Any change of in reporting
responsibilities to a level below that at the time selected for participation in
the Plan or move to part time subsequent to being designated a Participant shall
disqualify such Participant from participation in the Plan except to the extent
set forth below or as determined otherwise by the Committee in its sole
discretion.
IV.
Administration

1.
Administrator - This Plan shall be administered by the Committee in accordance
with Plan provisions.

2.
Authority - The Committee shall have all powers and discretion necessary or
appropriate to interpret and administer the Plan and to control its operation.
Such authority includes selecting Participants in the Plan, determining Bonus
Targets for each Participant, determining Performance Measures and Bonus
Formulas to score performance, determining which Participants shall be granted
Bonus Awards, and determining the form and manner in which Bonus Awards will be
made (which may include elective or mandatory deferral alternatives).

3.
Decisions Binding - All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

4.
Delegation by Committee - The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee shall review and approve all
recommendations for any payments pursuant to the Plan prior to such payments
being made.

5.
Term of Plan - Once approved by the Committee, this Plan shall be effective at
the start of the Performance Period. Once approved, this Plan shall continue
until the earlier of: 1) the end of the Performance Period, 2) termination of
the Plan as described in the “Amendment and Termination Provisions” section
below, or 3) termination of Participant from the Company’s employ, with respect
to that Participant.

V.
Bonus Provisions

Prior to the Award Setting Deadline for a Performance Period or as soon as
practicable thereafter, the Committee shall designate or approve the following:
1.
Performance Period

2.
Executives who will be Participants for the Performance Period

3.
Bonus Target for each Participant

4.
Performance Targets for each Participant

5.
Bonus Formulas for each Participant

VI.
Bonus Award Determination

After the end of each Performance Period, the Committee shall approve the extent
to which the Performance Targets applicable to each Participant for the
Performance Period were achieved. The Bonus Award for each Participant shall be
determined by applying the Bonus Formula to the level of actual performance. The
Committee, at its sole discretion, may eliminate, reduce or increase the Bonus
Award payable to any Participant below or above that which otherwise would be
payable under the Bonus Formula; provided, however that no Bonus Award may
exceed 200% of a Participant’s Bonus Target.
The Committee may appropriately adjust any evaluation of performance under a
Performance Measure to exclude any of the following events that may occur during
a Performance Period:





--------------------------------------------------------------------------------





1.
The effects of currency fluctuation

2.
Any or all items excluded, or that could be excluded, from the calculation of
non-GAAP earnings as reflected in any Company press release or 8-K filing
relating to an earnings announcement

3.
Asset write-downs

4.
Litigation or claim judgments or settlements

5.
The effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results

6.
Accruals for reorganization and restructuring programs

7.
Any other extraordinary or non-operational items

8.
Acquisition or disposition costs

9.
The gain or losses as a result of a Board approved acquisition or disposition,
including current year impact on bonus year targets planned without
consideration of the transaction.

VII.
Right to Receive Payment

1.
Plan Unfunded and Unsecured -- Each Bonus Award under this Plan shall be paid
solely from the general assets of the Company. This Plan is unfunded and
unsecured; nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to, or form of,
payment of a Bonus other than as an unsecured general creditor with respect to
any payment to which he/she may be entitled.

2.
Termination of Employment - Except as may otherwise be provided for in the
“Bonus Award Payments” section below, in the event a Participant terminates
employment with the Company prior to the end of a Performance Period, he/she
shall not be entitled to payment of a Bonus Award for the applicable Performance
Period pursuant to this Plan; provided that this provision shall not affect any
amounts that may be due Participant under the Company’s Executive Severance
Policy or other applicable policy or agreement).

VIII.
Bonus Award Payments

1.
Timing -The Company shall distribute Bonus Awards to Participants as soon as is
administratively practicable following the determination and written
certification of the Committee for a Performance Period, but in no event later
than March 15 of the year following the end of the fiscal year for which the
Committee determines the Bonus Award.

2.
Active Employment - Payment of a Bonus Award requires that Participant be an
active employee on the Company’s payroll no later than September 30, 2018 and
remain active until the last day of the Performance Period, subject to
subsection 4 below. The Committee may make exceptions to the active employment
requirement in the case of retirement, death or disability, or in the case of a
corporate change in control, in each case determined on its own merits by the
Committee.

3.
Manner of Payment - Bonus Awards will be payable in cash as a single lump sum,
subject to all applicable taxes and contributions required by law to be withheld
in accordance with procedures established by the Company. Bonus Awards for
Participants who become eligible after the first day of the Performance Period
will be prorated accordingly.

4.
Change in Status - A Participant whose change in status or move to part time
results in he/she being ineligible to participate in this Plan in a Performance
Period may receive a prorated Bonus Award, at the sole discretion of the
Committee. A Participant whose change in reporting responsibilities results in
he/she being ineligible to participate in this Plan in a Performance Period may
receive a modified Bonus Award, at the sole discretion of the Committee. No
Participant shall have any right to a prorated or modified Bonus Award, and the
method in which a Bonus Award may be prorated or modified shall be determined by
the Committee in its sole discretion.

5.
Recoupment of Bonus Award - If the Company’s reported financial or operating
results become subject to a material restatement, the Committee may require
Participant to pay to the Company an amount corresponding to the Bonus Award
that Participant received under this Plan, or a portion of such award, that the
Committee determines would not have been paid if Company results as originally
published had been equal to Company results as subsequently restated. Any
requirement or claim to recoup a Bonus Award must be made, if at all, within
five (5) years after the date the amount claimed was originally paid by the
Company.

6.
Code Section 409A - It is intended that this Plan comply with the requirements
of Code Section 409A so that none of the Bonus Award payments to be provided
under this Plan will be subject to the additional tax imposed under Code Section
409A. Any ambiguities will be interpreted to so comply.

IX.
Amendment and Termination Provisions

1.
Amendment, Modification, Suspension, Termination, or Reinstatement of Plan - The
Board of Directors or the Committee may amend, modify, suspend, terminate or
reinstate this Plan, in whole or in part, at any time, including adopting
amendments deemed necessary or desirable to correct any defect or to supply
omitted data, to reconcile any inconsistency in this Plan or in any Bonus Award
granted hereunder or to adapt the Plan, including, but not limited to,






--------------------------------------------------------------------------------





Performance Measures under this Plan, to material changed circumstances (as
determined by the Committee in its sole discretion).
2.
Plan Variations for non-U.S. Participants - For Participants employed outside
the United States, the Company may vary the provisions of this Plan as deemed
appropriate to conform with, as required by or made desirable by, local laws,
practices and procedures.

X.
General Provisions

1.
Non-transferability of Awards - No Bonus Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in the prior subsection. All rights with respect to a Bonus
Award granted to a Participant shall be available during his or her lifetime
only to the Participant.

2.
No Additional Participant Rights - Employees selected to participate in this
Plan shall not have any right to be retained in the Company’s employ, and the
right of the Company to dismiss such Participant or to terminate any arrangement
pursuant to which any such Participant provides services to the Company, with or
without cause, is specifically reserved. No person shall have claim to a Bonus
Award under this Plan, except as otherwise provided for herein, or to continued
participation under this Plan. There is no obligation for uniformity of
treatment of Participants under this Plan. The benefits provided for
Participants under this Plan shall be in addition to and shall in no way
preclude other forms of compensation to or in respect of such Participants.

3.
Successors - All obligations of the Company under this Plan with respect to
Bonus Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
or assets of the Company.

4.
Indemnification - Each member of the Company’s Board of Directors and each
Committee member shall be indemnified and held harmless by the Company against
and from (i) any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him/her in connection with or resulting from any claim,
action, suit, or proceeding to which he/she may be a party or in which he/she
may be involved by reason of any action taken or failure to act under the Plan
or any award, and (ii) from any and all amounts paid by him/her in settlement
thereof, with the Company's approval, or paid by him/her in satisfaction of any
judgment in any such claim, action, suit or proceeding against him/her, provided
he/she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he/she undertakes to handle and defend it on his/her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company's Certificate of Incorporation or Bylaws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

5.
Severability -The provisions of this Plan are severable. If a court of competent
jurisdiction rules that any provision of this Agreement is invalid or
unenforceable, the court’s ruling will not affect the validity and
enforceability of the other provisions of this Plan.

6.
Requirements of Law - Bonus awards granted under this Plan shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

7.
Governing Law - The validity, interpretation, construction and performance of
the Plan and awards under it shall be governed and interpreted in accordance
with the laws of the State of Washington.

XI.
Certification

The undersigned Corporate Secretary of the Company certifies that the foregoing
constitutes a complete and correct copy of the Plan as approved by the
Compensation Committee of the Board of Directors and its delegate, the Chief
Executive Officer.
/s/ Michael C. Piraino
 
2/21/2018
Michael C. Piraino
Senior Vice President Administration,
General Counsel & Corporate Secretary


 
Date






